                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JENNIE HILL,                        )
                                    )
         Plaintiff,                 )
                                    )
    v.                              )       1:20CV758
                                    )
C.R. BARD, INC., BARD               )
PERIPHERAL VASCULAR, INC.,          )
MCKESSON CORPORATION, and           )
DOES 1 THROUGH 100, INCLUSIVE,      )
                                    )
         Defendants.                )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Presently before this court is the Motion to Dismiss the

Out-of-State Plaintiffs’ Claims for Lack of Personal

Jurisdiction, (Doc. 3), filed by Defendants C.R. Bard, Inc. and

Bard Peripheral Vascular, Inc. (together “Defendants” or

“Bard”). This case was transferred from the Northern District of

Texas, (Doc. 24), and the motion to dismiss was filed while the

case remained in Texas on the basis that Defendants are not

subject to personal jurisdiction in the state of Texas.

Defendants are requesting dismissal of all claims by Plaintiffs

Terry Alderman, Paula Best, Dennis Gordon, Paul Hassell, Jennie

Hill, Melinda Karper, Lorenzo McCaskill, James Shevlin, and

Steven Templeton (together “Original Plaintiffs”). (Doc. 3 at




    Case 1:20-cv-00758-WO-LPA Document 30 Filed 03/22/21 Page 1 of 4
1.) The case was severed, (Doc. 23), and the cases of Plaintiffs

Jennie Hill and Terry Alderson were transferred to the Middle

District of North Carolina.1 Defendants’ motion to dismiss will

be denied as moot.

I.   STATEMENT OF THE FACTS

     Plaintiff is bringing negligence and product liability

claims against Bard and the other Defendants. Plaintiff alleges

negligence, failure to warn, design and manufacturing defects,

and negligent misrepresentation, seeking punitive damages from

all Defendants. These claims are based on harm allegedly

suffered due to prescription medical implants - known as IVC

filters - produced and sold by Defendants. (Pls.’ Original

Petition (Doc. 1-8) ¶ 30.) Defendant C.R. Bard, Inc., the device

manufacturer, is incorporated in New Jersey. (Id. ¶ 13; Doc. 4

at 7.)2 Defendant Bard Peripheral Vascular, Inc., is incorporated

in Arizona. (Id. ¶ 14; Doc. 4 at 7.) Defendants brought this

motion to dismiss for lack of personal jurisdiction in Texas,

where the suit was originally filed before the Plaintiffs were

severed and Hill’s case was transferred to the Middle District


     1
      Plaintiff Alderman’s case is proceeding separately under
case number 1:20CV759.
     2 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.
                                  - 2 -



     Case 1:20-cv-00758-WO-LPA Document 30 Filed 03/22/21 Page 2 of 4
of North Carolina. (Docs. 23, 24.) Plaintiff Hill agreed to

dismiss Defendant McKesson Corporation from the case. (Doc. 27.)

II.   ANALYSIS

      Bard’s argument in favor of dismissal due to lack of

jurisdiction centers around the argument that “the Out-of-State

Plaintiffs fall far short of their burden in establishing

specific personal jurisdiction and present no facts to suggest

that their alleged injuries from Bard IVC filters arise out of

or relate to Defendants’ actions in Texas.” (Doc. 4 at 13.) Now

that the case is before this court, in the Middle District of

North Carolina, Bard’s arguments about personal jurisdiction are

no longer applicable, as they are clearly Texas-specific.

Moreover, since the filing of this motion, the case has been

severed, such that Plaintiff Hill is the only Plaintiff present

in the action before the Middle District of North Carolina. Bard

is free to file a new, accurate motion addressing personal

jurisdiction in this court. However, at this time, arguments

regarding the Texas court’s jurisdiction are not relevant and

are now moot.

III. CONCLUSION

      For the aforementioned reasons,

      IT IS THEREFORE ORDERED that the Motion to Dismiss the Out-

of-State Plaintiffs’ Claims for Lack of Personal Jurisdiction,


                                   - 3 -



      Case 1:20-cv-00758-WO-LPA Document 30 Filed 03/22/21 Page 3 of 4
(Doc. 3), filed by Defendants C.R. Bard, Inc. and Bard

Peripheral Vascular, Inc., is DENIED AS MOOT.

    This the 22nd day of March, 2021.



                                 __________________________________
                                    United States District Judge




                                 - 4 -



    Case 1:20-cv-00758-WO-LPA Document 30 Filed 03/22/21 Page 4 of 4
